—In an action to recover damages for personal injuries, the defendant Getty Petroleum Corp. appeals from a judgment of the Supreme Court, Westchester County (Donovan, J.), entered September 24, 1993, which, upon a jury verdict, is in favor of the plaintiff and against it in the principal sum of $125,000 and in favor of the defendants Anthony Nunno and Leewood Service Station, Inc., dismissing its cross claims against them.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs, for reasons stated in Leone v Leewood Serv. Sta. (212 AD2d 669 [decided herewith]). Miller, J. P., O’Brien, Joy and Krausman, JJ., concur.